PD-0525-15
                              PD-0525-15                               COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
May 6, 2015                                                            Transmitted 5/5/2015 3:25:58 PM
                                                                         Accepted 5/6/2015 1:12:36 PM
                                                                                        ABEL ACOSTA
                            CAUSE NO. 04-14-00344-CR                                            CLERK

CHRISTOPHER ALAN LEMASTER,                  §          IN THE COURT OF APPEALS
    Appellant                               §
VS.                                         §          IN SAN ANTONIO, TEXAS
                                            §
THE STATE OF TEXAS,                         §          4th JUDICIAL DISTRICT
     Appellee

              MOTION FOR EXTENSION OF TIME
  TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, CHRISTOPHER ALAN LEMASTER, Appellant, and files

this Motion for Extension of Time to File Appellant's Brief, pursuant to Rules

10.5(b) and 68.2(c), Texas Rules of Appellate Procedure. In support of this Motion,

Appellant would show the following:

                                           I.

      On April 8, 2015, the 4th Court of Appeals affirmed the trial court’s judgment,

in the case styled Christopher Alan LeMaster vs. State of Texas, Cause No. 04-14-

00344-CR. No motion for rehearing or motion for en banc reconsideration was filed.

                                           II.

      Appellant’s Petition for Discretionary Review is currently due to be filed on

May 8, 2015. Counsel for Appellant requires an extension of forty-five (45) days

within which to complete and file Appellant’s Petition for Discretionary Review in

this cause. This is Appellant’s first request for extension of time.
                                         III.

      Counsel was hired May 1, 2015, by Appellant to work on this matter. Counsel

for Appellant has worked diligently on Appellant’s Petition for Discretion Review

since being hired, but has been, and will be, unable to complete it by the current due

date for the following reason:

      1.     The week of May 4, 2015, and the week of May 11, 2015, Counsel for

Appellant has numerous, previously set, pretrial and trial settings in the county and

district criminal courts of Bexar County, Texas.

                                         IV.

      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Petition for

Discretionary Review.     Appellant moves this Court for an order granting an

extension of forty-five (45) days, or until June 19, 2015, for Appellant to submit

the Petition for Discretionary Review in this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of forty-five (45) days, for Appellant to submit

the Petition for Discretionary Review in this case.
                                             Respectfully submitted,


                                              /s/ Daniel De La Garza
                                             DANIEL DE LA GARZA
                                             TBA No. 24077965
                                             1800 McCullough
                                             San Antonio, Texas 78212
                                             Telephone: (210) 263-1146
                                             Facsimile: (210) 855-6274
                                             Email: Daniel.DeLaGarza@Me.com

                                             COUNSEL FOR APPELLANT,
                                             CHRISTOPHER ALAN LEMASTER

                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 551 words.



                                              /s/ Daniel De La Garza
                                             DANIEL DE LA GARZA

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Brief was delivered via email through

eFile.TXCourts.gov, to the Bexar County District Attorney's Office, Appellate

Division, 101 W. Nueva, San Antonio, Texas 78204 on this the 5th day of May 2015.



                                              /s/ Daniel De La Garza
                                             DANIEL DE LA GARZA
                           CAUSE NO. 04-14-00344-CR

CHRISTOPHER ALAN LEMASTER,                §          IN THE COURT OF APPEALS
    Appellant                             §
VS.                                       §          IN SAN ANTONIO, TEXAS
                                          §
THE STATE OF TEXAS,                       §          4th JUDICIAL DISTRICT
     Appellee
                                      ORDER

      It is the order of the Court that the foregoing Motion for Extension of Time to

File Appellant’s Petition for Discretionary Review is GRANTED, and the deadline

for filing Appellant’s Petition for Discretionary Review is extended to June 19, 2015.

      SIGNED this the _____ day of _______________, 2015.




                                       __________________________________
                                       JUDGE PRESIDING